DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 21-22, 24-33, and 35-40 were pending and were rejected in the previous office action. Claims 21-22, 24-33, and 35-40 are being examined and are allowed in this office action. 

Response to Arguments
Double Patenting: 
Applicant’s arguments with respect to the double patenting rejections of claims 21-22,24-33 and 35-40 have been fully considered and they are persuasive. Applicant’s terminal disclaimer filed 3/16/2022 have overcome the previous double patenting rejections of claims 21-22, 24-33 and 35-40. 

Allowable Subject Matter
Claims 21-22, 24-33 and 35-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The remaining double patenting rejections of claims 21-22, 24-33, and 35-40 were overcome by the terminal disclaimer filed 3/16/2022 as mentioned above. 
Claims 21-22, 24-33 and 35-40 remain eligible under 35 USC § 101 and novel/nonobvious over the prior art for the same reasons that the examiner discussed in the 12/21/2021 non-final rejection, and therefore are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/HUNTER A MOLNAR/Examiner, Art Unit 3628

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628